DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-22 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a phase shifter separate from the ring waveguide heater…a control driver configured to separately control operation of each of the ring waveguide heater and the phase shifter”.
Claim 10 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a phase shifter separate from the ring waveguide heater…a control driver configured to separately control operation of each of the ring waveguide heater and the phase shifter”.
Claim 20 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a phase shifter separate from the ring waveguide heater… separately controlling operation of each of the ring waveguide heater and the phase shifter to modulate and adjust a wavelength of the laser output based on the input data for coherent communications”.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828